Exhibit 10.1
 
INDEMNIFICATION AGREEMENT
 
THIS AGREEMENT (the “Agreement”) is made and entered into this [____] day of
November, 2012 by and between Genesis Group Holdings, Inc., a Delaware
corporation (the “Corporation”), and [_____________] (the “Indemnitee”) and is
to be effective as of the time the Indemnitee first provided service to the
Corporation as an officer and/or director.
 
RECITALS:
 
A.           Indemnitee, an officer and/or director of the Corporation, performs
valuable services in such capacity(ies) for the Corporation.
 
B.           The Delaware General Corporation Law, as amended (the “Code”) and
the bylaws of the Corporation (the “Bylaws”) provide for and/or allow for the
indemnification of officers, directors, agents and employees of the Corporation.
 
C.           The Bylaws and the Code by their nonexclusive nature, permit
contracts between the Corporation and the directors and officers of the
Corporation with respect to indemnification and advancement of expenses of such
directors and officers.
 
D.           In accordance with the authorization as provided by the Code, the
Corporation may purchase and maintain a policy or policies of directors’ and
officers’ liability insurance (“D & O Insurance”), covering certain liabilities
that may be incurred by its directors and officers in the performance of their
obligations as directors and officers of the Corporation.
 
E.           As a result of recent developments affecting the terms, scope and
availability of D & O Insurance there exists general uncertainty as to the
extent of protection afforded Corporation directors and officers by such D & O
Insurance and said uncertainty also exists under statutory and bylaw
indemnification provisions.
 
F.           There have been changes in the Code and other laws, as well as a
continuing and increasing risk associated with legal actions against directors
and officers.
 
G.           This Agreement is a supplement to and in furtherance of the Bylaws
and the certificate of incorporation of the Corporation, as amended (the
“Certificate”) and any resolutions adopted pursuant thereto by the Corporation’s
board of directors or stockholders, and shall not be deemed a substitute
therefor, nor to diminish or abrogate any rights of Indemnitee thereunder.
 
H.           In order to induce Indemnitee to continue to serve as a director
and/or officer of the Corporation, the Corporation has determined and agreed to
enter into this Agreement with Indemnitee.
 
NOW, THEREFORE, in consideration of Indemnitee’s continued service as an officer
and/or director after the date hereof, the parties hereto agree as follows:
 
 
1

--------------------------------------------------------------------------------

 
 
1.   Definitions.  The following terms, as used herein, shall have the following
respective meanings:
 
(a)   “Change in Control” means a change in control of the Corporation occurring
after the date of this Agreement of a nature that would be required to be
reported in response to Item 6(e) of Schedule 14A of Regulation 14A (or in
response to any similar item on any similar schedule or form) promulgated under
the Securities Exchange Act of 1934, as amended (the “Act”), whether or not the
Corporation is then subject to such reporting requirement; provided, however,
that, without limitation, such a Change in Control shall be deemed to have
occurred if after the date of this Agreement (i) any “person” (as such term is
used in Sections 13(d) and 14(d) of the Act, but excluding (i) the Corporation,
(ii) any trustee or other fiduciary holding securities under an employee benefit
plan of the Corporation and (iii) any corporation owned, directly or indirectly,
by the stockholders of the Corporation in substantially the same proportions as
their ownership of stock of the Corporation) other than a trustee or other
fiduciary holding securities under an employee benefit plan of the Corporation
or a corporation owned directly or indirectly by the stockholders of the
Corporation in substantially the same proportions as their ownership of stock of
the Corporation, is or becomes the “beneficial owner” (as defined in Rule 13d-3
under the Act), directly or indirectly, of securities of the Corporation
representing twenty percent (20%) or more of the combined voting power of the
Corporation’s then outstanding securities (other than any such person or any
affiliate thereof that is such a twenty percent (20%) beneficial owner as of the
date hereof) without the prior approval of at least two-thirds of the members of
the Board of Directors in office immediately prior to such person attaining such
percentage interest; (ii) there occurs a proxy contest, or the Corporation is a
party to a merger, consolidation, sale of assets, plan of liquidation or other
reorganization, as a consequence of which members of the Board of Directors in
office immediately prior to such transaction or event constitute less than a
majority of the Board of Directors thereafter; or (iii) during any period of two
consecutive years (not including any period prior to the execution of this
Agreement), other than as a result of an event described in clause (a)(ii) of
this Section 1, individuals who at the beginning of such period constituted the
Board of Directors (including for this purpose any new director whose election
or nomination for election by the Corporation’s stockholders was approved by a
vote of at least two-thirds of the directors then still in office who were
directors at the beginning of such period) cease for any reason to constitute at
least a majority of the Board of Directors.  A Change in Control shall not be
deemed to have occurred under item (i) above if the “person” described under
item (i) is entitled to report its ownership on Schedule 13G promulgated under
the Act and such person is able to represent that it acquired such securities in
the ordinary course of its business and not with the purpose nor with the effect
of changing or influencing the control of the Corporation, nor in connection
with or as a participant in any transaction having such purpose or effect.  If
the “person” referred to in the previous sentence would at any time not be
entitled to continue to report such ownership on Schedule 13G pursuant to Rule
13d-1(b)(3)(i)(B) of the Act, then a Change in Control shall be deemed to have
occurred at such time.
 
(b)   “Corporate Status” describes the status of a person who is or was a
director, officer, employee or agent or fiduciary of the Corporation or of any
other corporation, partnership, joint venture, trust, employee benefit plan or
other enterprise which such person is or was serving at the express written
request of the Corporation.
 
(c)   “Disinterested Director” means a director of the Corporation who is not
and was not a party to the Proceeding in respect of which indemnification is
sought by Indemnitee.
 
 
2

--------------------------------------------------------------------------------

 
 
(d)   “Enterprise” shall mean the Corporation and any other corporation,
partnership, joint venture, trust, employee benefit plan or other enterprise of
which Indemnitee is or was serving at the express written request of the
Corporation as a director, officer, employee, agent or fiduciary.
 
(e)   “Expenses” shall include all reasonable attorneys’ fees, retainers, court
costs, transcript costs, fees of experts, witness fees, travel expenses,
duplicating costs, printing and binding costs, telephone charges, postage,
delivery service fees and all other disbursements or expenses of the types
customarily incurred in connection with prosecuting, defending, preparing to
prosecute or defend, investigating, participating or being or preparing to be a
witness in a Proceeding.  Expenses also shall include (i) Expenses incurred in
connection with any appeal resulting from any Proceeding, including, without
limitation, the premium, security for and other costs relating to any cost bond,
supersedeas bond or other appeal bond or its equivalent and (ii) for purposes of
Section 9(d) only, Expenses incurred by Indemnitee in connection with the
interpretation, enforcement or defense of Indemnitee’s rights under this
Agreement, by litigation or otherwise.  The parties agree that for the purposes
of any advancement of Expenses for which Indemnitee has made written demand to
the Corporation in accordance with this Agreement, all Expenses included in such
demand that are certified by affidavit of Indemnitee’s counsel as being
reasonable shall be presumed conclusively to be reasonable.
 
(f)   “Independent Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of the Code and neither presently is, nor in the past
five years has been, retained to represent:  (i) the Corporation or Indemnitee
in any matter material to either such party (other than with respect to matters
concerning the Indemnitee under this Agreement, or of other indemnitees under
similar indemnification agreements) or (ii) any other party to the Proceeding
giving rise to a claim for indemnification hereunder.  Notwithstanding the
foregoing, the term “Independent Counsel” shall not include any person who,
under the applicable standards of professional conduct then prevailing, would
have a conflict of interest in representing either the Corporation or Indemnitee
in an action to determine Indemnitee’s rights under this Agreement.  The
Corporation agrees to pay the reasonable fees of the Independent Counsel
referred to above and to fully indemnify such counsel against any and all
Expenses, claims, liabilities and damages arising out of or relating to this
Agreement or its engagement pursuant hereto.
 
(g)   “Proceeding” includes any threatened, pending or completed action, suit,
arbitration, alternate dispute resolution mechanism, investigation, inquiry,
administrative hearing or any other actual, threatened or completed proceeding,
whether brought by or in the right of the Corporation or otherwise and whether
of a civil, criminal, administrative or investigative (formal or informal)
nature, including any appeal therefrom, in which Indemnitee was, is or will be
involved as a party, potential party, non-party witness or otherwise, by reason
of the fact that Indemnitee is or was a director and/or officer of the
Corporation, by reason of any action taken by him or her or of any inaction on
his or her part while acting as a director and/or officer of the Corporation or
by reason of the fact of his or her Corporate Status or that he or she otherwise
is or was serving at the request of the Corporation as a director, officer,
employee or agent of another corporation, partnership, joint venture, trust or
other enterprise, in each case whether or not he or she is acting or serving in
any such capacity at the time any liability or expense is incurred for which
indemnification, reimbursement or advancement of expenses can be provided under
this Agreement, including one pending on or before the date of this Agreement
and excluding one initiated by an Indemnitee pursuant to Section 9 of this
Agreement to enforce his or her rights under this Agreement.  If Indemnitee
believes in good faith that a given situation may lead to or culminate in the
institution of a Proceeding, this shall be considered a Proceeding under this
paragraph.
 
 
3

--------------------------------------------------------------------------------

 
 
(h)   Reference to “other enterprise” shall include employee benefit plans;
references to “fines” shall include any excise tax assessed with respect to any
employee benefit plan; references to “serving at the request of the Corporation”
shall include any service as a director, officer, employee or agent of the
Corporation which imposes duties on, or involves services by, such director,
officer, employee or agent with respect to an employee benefit plan, its
participants or beneficiaries; and a person who acted in good faith and in a
manner he or she reasonably believed to be in the best interests of the
participants and beneficiaries of an employee benefit plan shall be deemed to
have acted in a manner “not opposed to the best interests of the Corporation” as
referred to in this Agreement.
 
(i)   “Losses” means any amounts or sums which Indemnitee is legally obligated
to pay as a result of any Proceeding, including, without limitation, damages,
judgments, penalties, fines and sums or amounts paid in settlement of a
Proceeding.
 
2.   Indemnity of Indemnitee.  The Corporation hereby agrees to hold harmless
and indemnify Indemnitee to the full extent authorized or permitted by the
provisions of the Code, as such may be amended from time to time.  In
furtherance of the foregoing indemnification, and without limiting the
generality thereof:
 
(a)   Proceedings Other Than Proceedings by or in the Right of the
Corporation.  Indemnitee shall be entitled to the rights of indemnification
provided in this Section 2(a) if, by reason of his or her Corporate Status, he
or she is, or is threatened to be made, a party to or participant in any
Proceeding other than a Proceeding by or in the right of the
Corporation.  Pursuant to this Section 2(a), Indemnitee shall be indemnified
against all Expenses and Losses actually and reasonably incurred by him or her
or on his or her behalf in connection with such Proceeding or any claim, issue
or matter therein, if he or she acted in good faith and in a manner he or she
reasonably believed to be in or not opposed to the best interests of the
Corporation and, with respect to any criminal Proceeding, had no reasonable
cause to believe his or her conduct was unlawful.
 
(b)   Proceedings by or in the Right of the Corporation.  Indemnitee shall be
entitled to the rights of indemnification provided in this Section 2(b) if, by
reason of his or her Corporate Status, he or she is, or is threatened to be
made, a party to or participant in any Proceeding brought by or in the right of
the Corporation to procure a judgment in its favor.  Pursuant to this Section
2(b), Indemnitee shall be indemnified against all Expenses actually and
reasonably incurred by him or her or on his or her behalf in connection with
such Proceeding or any claim, issue or matter therein, if he or she acted in
good faith and in a manner he or she reasonably believed to be in or not opposed
to the best interests of the Corporation; provided, however, that, if applicable
law so requires, no indemnification against such Expenses shall be made in
respect of any claim, issue or matter in such Proceeding as to which Indemnitee
shall have been adjudged to be liable to the Corporation unless and to the
extent that the Court of Chancery of the State of Delaware, or the court in
which such Proceeding shall have been brought or is pending, shall determine
that such indemnification may be made.
 
 
4

--------------------------------------------------------------------------------

 
 
(c)   Indemnification for Expenses of a Party Who is Wholly or Partly
Successful.  Notwithstanding any other provision of this Agreement, to the
extent that Indemnitee is, by reason of his or her Corporate Status, a party to
(or participant in) and is successful, on the merits or otherwise, in any
Proceeding or defense of any claim, issue or matter therein, in whole or in
part, he or she shall be indemnified to the maximum extent permitted by law
against all Expenses actually and reasonably incurred by him or her or on his or
her behalf in connection therewith.  If Indemnitee is not wholly successful in
such Proceeding but is successful, on the merits or otherwise, as to one or more
but less than all claims, issues or matters in such Proceeding, the Corporation
shall indemnify Indemnitee against all Expenses actually and reasonably incurred
by him or her or on his or her behalf in connection with each successfully
resolved claim, issue or matter, to the fullest extent permitted by law.  For
purposes of this Section and without limitation, the termination of any claim,
issue or matter in such a Proceeding by dismissal, with or without prejudice,
shall be deemed to be a successful result as to such claim, issue or matter.
 
(d)   Shadow or Monitoring Counsel.  Notwithstanding anything in this Agreement
to the contrary, the Indemnitee shall have the right to employ the Indemnitee’s
own counsel in connection with any Proceeding, at the expense of the
Corporation, if such counsel serves in a review, observer, advice, and
counseling capacity and does not otherwise materially control or participate in
the defense of such proceeding.
 
3.   Additional Indemnity.
 
(a)   Subject only to the exclusions set forth in Section 3(b) hereof, the
Corporation hereby further agrees to hold harmless and indemnify Indemnitee
against any and all Expenses and Losses actually and reasonably incurred by
Indemnitee in connection with any Proceeding (including an action by or on
behalf of the Corporation) to which Indemnitee is, was or at any time becomes a
party, or is threatened to be made a party, by reason of his or her Corporate
Status; provided, however, that with respect to actions by or on behalf of the
Corporation, indemnification of Indemnitee against any judgments shall be made
by the Corporation only as authorized in the specific case upon a determination
that Indemnitee acted in good faith and in a manner he or she reasonably
believed to be in or not opposed to the best interests of the Corporation; and
 
(b)   No indemnity pursuant to this Section 3 shall be paid by the Corporation:
 
(i)   In respect to remuneration paid to Indemnitee if it shall be determined by
a final judgment or other final adjudication, not subject to appeal, that such
remuneration was in violation of law;
 
 
5

--------------------------------------------------------------------------------

 
 
(ii)   For which payment has actually been made to or on behalf of Indemnitee
under any insurance policy or other indemnity provision, except with respect to
any excess beyond the amount paid under any insurance policy or other indemnity
provision;
 
(iii)          For (i) an accounting of profits made from the purchase or sale
by Indemnitee of securities of the Corporation pursuant to the provisions of
Section 16(b) of the Act or similar provisions of any federal, state or local
statutory law or (ii) any reimbursement of the Corporation by the Indemnitee of
any bonus or other incentive-based or equity-based compensation or of any
profits realized by the Indemnitee from the sale of securities of the
Corporation, as required in each case under the Act (including any such
reimbursements that arise from an accounting restatement of the Corporation
pursuant to Section 304 of the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley
Act”), or the payment to the Corporation of profits arising from the purchase
and sale by Indemnitee of securities in violation of Section 306 of the
Sarbanes-Oxley Act);
 
(iv)          On account of Indemnitee’s conduct which is finally adjudged, not
subject to appeal, to have been knowingly fraudulent, or to constitute willful
misconduct; or
 
(v)   If a final decision, not subject to appeal, by a court having jurisdiction
in the matter shall determine that such indemnification is not lawful.
 
4.   Contribution.  To the fullest extent permitted by law, if the
indemnification provided in Sections 2 and 3 hereof is unavailable and may not
be paid to Indemnitee for any reason other than those set forth in Section 3(b),
then the Corporation shall contribute to the amount of Losses and Expenses
actually and reasonably incurred and paid or payable by Indemnitee in such
proportion as is appropriate to reflect (i) the relative benefits received by
the Corporation on the one hand and the Indemnitee on the other hand from the
transaction from which such Proceeding arose and (ii) the relative fault of the
Corporation on the one hand and of the Indemnitee on the other in connection
with the events which resulted in such Losses or Expenses, as well as any other
relevant equitable considerations. The relative fault of the Corporation on the
one hand and of the Indemnitee on the other shall be determined by reference to,
among other things, the parties’ relative intent, knowledge, and participation
in the event(s) resulting in such Expenses and Losses. The Corporation agrees
that it would not be just and equitable if contribution pursuant to this Section
4 were determined by pro rata allocation or any other method of allocation which
does not take account of the foregoing equitable considerations.
 
5.   Indemnification for Expenses of a Witness.  Notwithstanding any other
provision of this Agreement, to the extent that Indemnitee is, by reason of his
or her Corporate Status, a witness in any Proceeding to which Indemnitee is not
a party, he or she shall be indemnified against all Expenses actually and
reasonably incurred by him or her or on his or her behalf in connection
therewith.
 
 
6

--------------------------------------------------------------------------------

 
 
6.   Advancement of Expenses. Notwithstanding any other provision of this
Agreement, the Corporation shall advance, to the extent not prohibited by law,
all reasonable Expenses incurred by or on behalf of Indemnitee in connection
with any Proceeding by reason of Indemnitee’s Corporate Status within ten (10)
days after the receipt by the Corporation of a statement or statements from
Indemnitee requesting such advance or advances from time to time, whether prior
to or after final disposition of such Proceeding.  Advances shall include any
and all Expenses incurred pursuing an action to enforce this right of
advancement, including Expenses incurred preparing and forwarding statements to
the Corporation to support the advances claims.  Such statement or statements
shall reasonably evidence the Expenses incurred by Indemnitee.  The Indemnitee
shall qualify for advances upon the execution and delivery to the Corporation of
this Agreement which shall constitute an undertaking providing that the
Indemnitee undertakes to the fullest extent permitted by law to repay the
advance (without interest) if and to the extent that it is ultimately determined
by a court of competent jurisdiction in a final judgment, not subject to appeal,
that Indemnitee is not entitled to be indemnified by the Corporation.  No other
form of undertaking shall be required other than the execution of this
Agreement.  This Section 6 shall not apply to any claim made by Indemnitee for
which indemnity is excluded pursuant to Section 3(b)(ii) or (iii).
 
7.   Procedure for Determination of Entitlement to Indemnification.
 
(a)   Indemnitee shall notify the Corporation in writing of any matter with
respect to which Indemnitee intends to seek indemnification or advancement of
Expenses hereunder as soon as reasonably practicable following the receipt by
Indemnitee of written notice thereof.  The written notification to the
Corporation shall include a description of the nature of the Proceeding and the
facts underlying the Proceeding.  The failure by Indemnitee to notify the
Corporation hereunder shall not relieve the Corporation from any liability which
it may have to Indemnitee hereunder or otherwise than under this Agreement, and
any delay in so notifying the Corporation shall not constitute a waiver by
Indemnitee of any rights under this Agreement.  The Secretary of the Corporation
shall, promptly upon receipt of such a request for indemnification and/or
advancement of Expenses, advise the Board of Directors in writing that
Indemnitee has made such a request.
 
(b)   The Corporation shall be entitled to participate in the Proceeding at its
own expense.
 
(c)   Upon written request by Indemnitee for indemnification pursuant to Section
7(a) hereof, a determination, if required by applicable law, with respect to
Indemnitee’s entitlement based on the applicable standard of conduct for
indemnification thereto shall be made in the specific case:  (i) if a Change in
Control shall have occurred, by Independent Counsel in a written opinion to the
Board of Directors, a copy of which shall be delivered to Indemnitee (unless
Indemnitee shall request that such determination be made by the Board of
Directors or the stockholders, in which case the determination shall be made in
the manner provided in Clause (ii) below) or (ii) if a Change in Control shall
not have occurred, (A) by the Board of Directors by a majority vote of the
Disinterested Directors; or (B) if there are no such Disinterested Directors or,
said Disinterested Directors so direct, by Independent Counsel in a written
opinion to the Board of Directors, a copy of which shall be delivered to
Indemnitee; or (C) by a committee of Disinterested Directors designated by a
majority vote of the Disinterested Directors, even though less than a quorum of
the Board of Directors; or (D) if so directed by said Disinterested Directors,
by the stockholders of the Corporation; and, if it is determined that Indemnitee
is entitled to indemnification, payment to Indemnitee shall be made within ten
(10) days after such determination.  Indemnitee shall cooperate with the person,
persons or entity making such determination with respect to Indemnitee’s
entitlement to indemnification including providing to such person, persons or
entity upon reasonable advance request any documentation or information which is
not privileged or otherwise protected from disclosure and which is reasonably
available to Indemnitee and reasonably necessary to such determination.  Any
Independent Counsel, member of the Board of Directors or stockholder of the
Corporation shall act reasonably and in good faith in making a determination
under this Agreement of the Indemnitee’s entitlement to indemnification.  Any
costs or expenses (including attorneys’ fees and disbursements) incurred by
Indemnitee in so cooperating with the person, persons or entity making such
determination shall be borne by the Corporation (irrespective of the
determination as to Indemnitee’s entitlement to indemnification) and the
Corporation hereby indemnifies and agrees to hold Indemnitee harmless therefrom.
 
 
7

--------------------------------------------------------------------------------

 
 
(d)   If the determination of entitlement to indemnification is to be made by
Independent Counsel pursuant to Section 7(c) hereof, the Independent Counsel
shall be selected as provided in this Section 7(d).  If a Change in Control
shall not have occurred, the Independent Counsel shall be selected by the Board
of Directors, and the Corporation shall give written notice to Indemnitee
advising him of the identity of the Independent Counsel so selected.  If a
Change in Control shall have occurred, the Independent Counsel shall be selected
by Indemnitee (unless Indemnitee shall request that such selection be made by
the Board of Directors, in which event the preceding sentence shall apply), and
Indemnitee shall give written notice to the Corporation advising it of the
identity of the Independent Counsel so selected.  In either event, Indemnitee or
the Corporation, as the case may be, may, within ten (10) days after such
written notice of selection shall have been given, deliver to the Corporation or
to Indemnitee, as the case may be, a written objection to such selection;
provided, however, that such objection may be asserted only on the ground that
the Independent Counsel so selected does not meet the requirements of
“Independent Counsel” as defined in Section 1 of this Agreement, and the
objection shall set forth with particularity the factual basis of such
assertion.  Absent a proper and timely objection, the person so selected shall
act as Independent Counsel.  If a written objection is made and substantiated,
the Independent Counsel selected may not serve as Independent Counsel unless and
until such objection is withdrawn or a court has determined that such objection
is without merit.  If, within twenty (20) days after submission by Indemnitee of
a written request for indemnification pursuant to Section 7(a) hereof, no
Independent Counsel shall have been selected and not objected to, either the
Corporation or Indemnitee may petition the Court of Chancery of the State of
Delaware or other court of competent jurisdiction for resolution of any
objection which shall have been made by the Corporation or Indemnitee to the
other’s selection of Independent Counsel and/or for the appointment as
Independent Counsel of a person selected by the court or by such other person as
the court shall designate, and the person with respect to whom all objections
are so resolved or the person so appointed shall act as Independent Counsel
under Section 7(c) hereof.  The Corporation shall pay any and all reasonable
fees and expenses of Independent Counsel incurred by such Independent Counsel in
connection with acting pursuant to Section 7(c) hereof, and the Corporation
shall pay all reasonable fees and expenses incident to the procedures of this
Section 7(d), regardless of the manner in which such Independent Counsel was
selected or appointed.  Upon the due commencement of any judicial proceeding or
arbitration pursuant to Section 9(a)(iii) of this Agreement, Independent Counsel
shall be discharged and relieved of any further responsibility in such capacity
(subject to the applicable standards of professional conduct then prevailing).
 
 
8

--------------------------------------------------------------------------------

 
 
(e)   The Corporation shall not be required to obtain the consent of the
Indemnitee to the settlement of any Proceeding which the Corporation has
undertaken to defend provided that the Corporation (i) assumes full and sole
responsibility for such settlement, (ii) the settlement grants the Indemnitee a
complete and unqualified release in respect of the potential liability, (iii)
the settlement does not impose any financial penalties or SEC bars on future
service on the Indemnitee, and (iv) if the Indemnitee has sought indemnification
for any other then existing Proceeding, the Corporation will not be insolvent or
nearing insolvency upon consummation of the settlement.
 
8.   Presumptions and Effect of Certain Proceedings.
 
(a)   In making a determination with respect to entitlement to indemnification
hereunder, the person or persons or entity making such determination shall, to
the fullest extent not prohibited by law, presume that Indemnitee is entitled to
indemnification under this Agreement if Indemnitee has submitted a request for
indemnification in accordance with Section 7(a) of this Agreement, and the
Corporation shall, to the fullest extent not prohibited by law, have the burden
of proof to overcome that presumption in connection with the making by any
person, persons or entity of any determination contrary to that presumption.
 
(b)   Subject to Section 9(f), if the person, persons or entity empowered or
selected under Section 7 of this Agreement to determine whether Indemnitee is
entitled to indemnification shall not have made a determination within thirty
(30) days after receipt by the Corporation of the request therefor, the
requisite determination of entitlement to indemnification shall be deemed to
have been made and Indemnitee shall be entitled to such indemnification, absent
(i) a misstatement by Indemnitee of a material fact, or an omission of a
material fact necessary to make Indemnitee’s statement not materially
misleading, in connection with the request for indemnification or (ii) a
prohibition of such indemnification under applicable law; provided, however,
that such thirty (30)-day period may be extended for a reasonable time, not to
exceed an additional fifteen (15) days, if the person, persons or entity making
the determination with respect to entitlement to indemnification in good faith
requires such additional time for the obtaining or evaluating documentation
and/or information relating thereto; and provided, further, that the foregoing
provisions of this Section 8(b) shall not apply (i) if the determination of
entitlement to indemnification is to be made by the stockholders pursuant to
Section 7(b) of this Agreement and if (A) within fifteen (15) days after receipt
by the Corporation of the request for such determination the Board of Directors
or the Disinterested Directors, if appropriate, resolve to submit such
determination to the stockholders for their consideration at an annual meeting
thereof to be held within seventy-five (75) days after such receipt and such
determination is made thereat or (B) a special meeting of stockholders is called
within fifteen (15) days after such receipt for the purpose of making such
determination, such meeting is held for such purpose within sixty (60) days
after having been so called and such determination is made thereat or (ii) if
the determination of entitlement to indemnification is to be made by Independent
Counsel pursuant to Section 7(c) of this Agreement.
 
 
9

--------------------------------------------------------------------------------

 
 
(c)   The termination of any Proceeding or of any claim, issue or matter
therein, by judgment, order, settlement (with or without court approval),
conviction or upon a plea of nolo contendere or its equivalent, shall not
(except as otherwise expressly provided in this Agreement) of itself adversely
affect the right of Indemnitee to indemnification or create a presumption that
Indemnitee did not act in good faith and in a manner which he or she reasonably
believed to be in or not opposed to the best interests of the Corporation or,
with respect to any criminal Proceeding, that Indemnitee had reasonable cause to
believe that his or her conduct was unlawful.
 
(d)   For purposes of any determination of good faith, Indemnitee shall be
deemed to have acted in good faith if Indemnitee’s action is based on the
records or books of account of the Enterprise, including financial statements,
or on information supplied to Indemnitee by the officers of the Enterprise in
the course of their duties, or on the advice of legal counsel for the Enterprise
or on information or records given or reports made to the Enterprise by an
independent certified public accountant or by an appraiser or other expert
selected with reasonable care by the Enterprise.  In addition, the knowledge
and/or actions, or failure to act, of any director, officer, agent or employee
of the Enterprise shall not be imputed to Indemnitee for purposes of determining
the right to indemnification under this Agreement.  The provisions of this
Section 8(d) shall not be deemed to be exclusive or to limit in any way the
other circumstances in which the Indemnitee may be deemed to have met the
applicable standard of conduct set forth in this Agreement.
 
9.   Remedies of Indemnitee.
 
(a)   Subject to Section 9(f), in the event that (i) a determination is made
pursuant to Section 7 of this Agreement that Indemnitee is not entitled to
indemnification under this Agreement, (ii) advancement of Expenses is not timely
made pursuant to Section 6 of this Agreement, (iii) no determination of
entitlement to indemnification shall have been made pursuant to Section 7(c) of
this Agreement within ninety (90) days after receipt by the Corporation of the
request for indemnification, (iv) payment of indemnification or contribution is
not made pursuant to Section 2(c), 3 or 4 of this Agreement within ten (10) days
after receipt by the Corporation of a written request therefor, (v) payment of
indemnification is not made within ten (10) days after a determination has been
made that Indemnitee is entitled to indemnification or such determination is
deemed to have been made pursuant to Section 7 or 8 of this Agreement or (vi) in
the event that the Corporation or any other person takes or threatens to take
any action to declare this Agreement void or unenforceable, or institutes any
litigation or other action or Proceeding designed to deny, or to recover from,
the Indemnitee the benefits provided or intended to be provided to the
Indemnitee hereunder, Indemnitee shall be entitled to an adjudication in an
appropriate court of the State of Delaware, or in any other court of competent
jurisdiction, of his or her entitlement to such indemnification and/or
advancement of Expenses, as the case may be.  Alternatively, Indemnitee, at his
or her option, may seek an award in arbitration to be conducted by a single
arbitrator pursuant to the Commercial Arbitration Rules of the American
Arbitration Association.  The Corporation shall not oppose Indemnitee’s right to
seek any such adjudication or award in arbitration.
 
(b)   In the event that a determination shall have been made pursuant to Section
7(c) of this Agreement that Indemnitee is not entitled to indemnification, any
judicial proceeding or arbitration commenced pursuant to this Section 9 shall be
conducted in all respects as a de novo trial, or arbitration, on the merits and
Indemnitee shall not be prejudiced by reason of that adverse determination.  In
any judicial proceeding or arbitration commenced pursuant to this Section 9 the
Corporation shall have the burden of proving Indemnitee is not entitled to
indemnification or advancement of Expenses, as the case may be.
 
 
10

--------------------------------------------------------------------------------

 
 
(c)   If a determination shall have been made pursuant to Section 7(c) of this
Agreement that Indemnitee is entitled to indemnification, the Corporation shall
be bound by such determination in any judicial proceeding or arbitration
commenced pursuant to this Section 9, absent (i) a misstatement by Indemnitee of
a material fact, or an omission of a material fact necessary to make
Indemnitee’s statement not materially misleading, in connection with the request
for indemnification and resulting in Indemnitee no longer satisfying the
applicable standard of conduct for indemnification or (ii) a prohibition of such
indemnification under applicable law.
 
(d)   In the event that Indemnitee, pursuant to this Section 9, seeks a judicial
adjudication of or an award in arbitration to enforce his or her rights under,
or to recover damages for breach of, this Agreement, Indemnitee shall be
entitled to recover from the Corporation, and shall be indemnified by the
Corporation against, any and all expenses (of the types described in the
definition of Expenses in Section 1 of this Agreement) actually and reasonably
incurred by him or her in such judicial adjudication or arbitration, but only if
he or she prevails therein.  If it shall be determined in said judicial
adjudication or arbitration that Indemnitee is entitled to receive part but not
all of the indemnification sought, the expenses incurred by Indemnitee in
connection with such judicial adjudication or arbitration shall be appropriately
prorated.  It is the intent of the Corporation that, to the fullest extent
permitted by law, the Indemnitee not be required to incur legal fees or other
Expenses associated with the interpretation, enforcement or defense of
Indemnitee’s rights under the Agreement by litigation or otherwise because the
cost and expense thereof would substantially detract from the benefits intended
to be extended to the Indemnitee hereunder.  The Corporation shall, to the
fullest extent permitted by law, indemnify Indemnitee against any and all
Expenses and, if requested by Indemnitee, shall (within ten (10) days after
receipt by the Corporation of a written request therefor) advance, to the extent
not prohibited by law, such Expenses to Indemnitee, which are incurred by
Indemnitee in connection with any action brought by Indemnitee for
indemnification or advancement of Expenses from the Corporation under this
Agreement or under any directors’ and officers’ liability insurance policies
maintained by the Corporation if Indemnitee is wholly successful on the
underlying claims; if Indemnitee is not wholly successful on the underlying
claims, then such indemnification and advancement shall be only to the extent
Indemnitee is successful on such underlying claims or otherwise as permitted by
law, whichever is greater.
 
(e)   The Corporation shall be precluded from asserting in any judicial
proceeding or arbitration commenced pursuant to this Section 9 that the
procedures and presumptions of this Agreement are not valid, binding and
enforceable and shall stipulate in any such court or before any such arbitrator
that the Corporation is bound by all the provisions of this Agreement.
 
(f)   Notwithstanding anything in this Agreement to the contrary, no
determination as to entitlement of Indemnitee to indemnification under this
Agreement shall be required to be made prior to the final disposition of the
Proceeding.
 
 
11

--------------------------------------------------------------------------------

 
 
10.   Subrogation.  Except as provided in Section 19 below, in the event of
payment under this Agreement, the Corporation shall be subrogated to the extent
of such payment to all of the rights of recovery of Indemnitee, who shall
execute all documents required and shall do all acts that may be necessary to
secure such rights and to enable the Corporation effectively to bring suit to
enforce such rights.
 
11.   Non-Exclusivity of Rights.  The rights conferred on Indemnitee by this
Agreement shall not be exclusive of any other right which Indemnitee may have or
hereafter acquire under any statute, provision of the Certificate or Bylaws,
agreement, vote or resolution of stockholders or directors, or otherwise, both
as to action in his or her official capacity and as to action in another
capacity while holding office.  No right or remedy herein conferred is intended
to be exclusive of any other right or remedy, and every other right and remedy
shall be cumulative and in addition to every other right and remedy given
hereunder or now or hereafter existing at law or in equity or otherwise.  The
assertion or employment of any right or remedy hereunder, or otherwise, shall
not prevent the concurrent assertion or employment of any other right or remedy.
 
12.   Survival of Rights.  All agreements and obligations of the Corporation
contained herein shall continue during the period Indemnitee is a director,
officer, employee or agent of the Corporation (or is or was serving at the
request of the Corporation as a director, officer, employee or agent of another
corporation, partnership, joint venture, trust or other enterprise), whether the
act or omission occurred or Proceeding is brought before or after the date of
this Agreement, and shall continue thereafter so long as Indemnitee shall be
subject to any Proceeding (or any proceeding commenced under Section 9 hereof)
by reason of his or her Corporate Status, whether or not he or she is acting or
serving in any such capacity at the time any liability or expense is incurred
for which indemnification can be provided under this Agreement.  This Agreement
shall be binding upon and inure to the benefit of and be enforceable by the
parties hereto and their respective successors (including any direct or indirect
successor by purchase, merger, consolidation or otherwise to all or
substantially all of the business or assets of the Corporation), assigns,
spouses, heirs, executors and personal and legal representatives.  This
Agreement shall continue in effect regardless of whether Indemnitee continues to
serve as a director, officer, employee or agent of the Corporation or any other
enterprise at the Corporation’s request.
 
13.   Insurance.
 
(a)   To the extent that the Corporation maintains an insurance policy or
policies providing liability insurance for directors, officers, employees or
agents or fiduciaries of the Corporation or of any other corporation,
partnership, joint venture, trust, employee benefit plan or other enterprise
which such person serves at the request of the Corporation, Indemnitee shall be
covered by such policy or policies in accordance with its or their terms to the
maximum extent of the coverage available for any such director, officer,
employee or agent under such policy or policies.  If, at the time of the receipt
of a notice of a claim or commencement of a Proceeding pursuant to the terms
hereof, the Corporation has director and officer liability insurance in effect,
the Corporation shall give prompt notice of such claim or of the commencement of
a Proceeding, as the case may be, to the insurers in accordance with the
procedures set forth in the respective policies.  The Corporation shall
thereafter take all necessary or desirable action to cause such insurers to pay,
on behalf of the Indemnitee, all amounts payable as a result of such proceeding
in accordance with the terms of such policies.
 
 
12

--------------------------------------------------------------------------------

 
 
(b)   In the event of a Change in Control or the Corporation’s becoming
insolvent—including being placed into receivership or entering the federal
bankruptcy process and the like—the Corporation shall maintain in force any and
all insurance policies then maintained by the Corporation in providing
insurance—directors’ and officers’ liability, fiduciary, employment practices or
otherwise—in respect of Indemnitee, for a period of six years thereafter (a
“Tail Policy”).  Such coverage shall be with the incumbent insurance carriers
using the policies that were in place at the time of the change of control event
(unless the incumbent carriers will not offer such policies, in which case the
Tail Policy shall be substantially comparable in scope and amount as the
expiring policies, and the insurance carriers for the Tail Policy shall have an
AM Best rating that is the same or better than the AM Best ratings of the
expiring policies).  Any such Tail Policy shall be placed by the Corporation’s
broker.
 
14.   No Duplication of Payments.  The Corporation shall not be liable under
this Agreement to make any payment of amounts otherwise indemnifiable hereunder
if and to the extent that Indemnitee has otherwise actually received such
payment under any insurance policy, contract, agreement or otherwise.  The
Corporation’s obligation to indemnify or advance Expenses hereunder to
Indemnitee who is or was serving at the request of the Corporation as a
director, officer, employee or agent of any other corporation, limited liability
company, partnership, joint venture, trust, employee benefit plan or other
enterprise shall be reduced by any amount Indemnitee has actually received as
indemnification or advancement of Expenses from such other corporation, limited
liability company, partnership, joint venture, trust, employee benefit plan or
other enterprise.
 
15.   Exception to Right of Indemnification.  Notwithstanding any other
provision of this Agreement, Indemnitee shall not be entitled to indemnification
under this Agreement with respect to any Proceeding brought by Indemnitee, or
any claim therein, unless (a) the bringing of such Proceeding or making of such
claim shall have been approved by the Board of Directors or (b) such Proceeding
is being brought by the Indemnitee to assert his or her rights under this
Agreement.
 
16.   Security.  To the extent requested by the Indemnitee and approved by the
Board of Directors, the Corporation may at any time and from time to time
provide security to the Indemnitee for the Corporation’s obligations hereunder
through an irrevocable bank line of credit, funded trust or other
collateral.  Any such security, once provided to the Indemnitee, may not be
revoked or released without the prior written consent of the Indemnitee.
 
 
13

--------------------------------------------------------------------------------

 
 
17.   Enforcement.
 
(a)   The Corporation expressly confirms and agrees that it has entered into
this Agreement and assumed the obligations imposed on it hereby in order to
induce Indemnitee to serve as a director and/or officer of the Corporation, and
the Corporation acknowledges that Indemnitee is relying upon this Agreement in
serving as a director and/or officer of the Corporation.
 
(b)   This Agreement constitutes the entire agreement between the parties hereto
with respect to the subject matter hereof and supersedes all prior agreements
and understandings, oral, written and implied, between the parties hereto with
respect to the subject matter hereof, including; provided, however, that this
Agreement is a supplement to and in furtherance of the Certificate, the Bylaws,
any vote or resolution of the Corporation’s board of directors or stockholders,
and applicable law, and shall not be deemed a substitute therefor, nor to
diminish or abrogate any rights of Indemnitee thereunder.
 
18.   Specific Performance.  The Corporation and Indemnitee agree that a
monetary remedy for breach of this Agreement may be inadequate, impracticable
and difficult of proof, and further agree that such breach may cause Indemnitee
irreparable harm.  Accordingly, the parties hereto agree that Indemnitee may
enforce this Agreement by seeking injunctive relief and/or specific performance
hereof, without any necessity of showing actual damage or irreparable harm and
that by seeking injunctive relief and/or specific performance, Indemnitee shall
not be precluded from seeking or obtaining any other relief to which he or she
may be entitled.  The Corporation and Indemnitee further agree that Indemnitee
shall be entitled to such specific performance and injunctive relief, including
temporary restraining orders, preliminary injunctions and permanent injunctions,
without the necessity of posting bonds or other undertaking in connection
therewith.  The Corporation acknowledges that in the absence of a waiver, a bond
or undertaking may be required of Indemnitee by the Court, and the Corporation
hereby waives any such requirement of a bond or undertaking.
 
19.   Primacy.  If Indemnitee was or is serving in his or her capacity as a
director, officer, employee or agent of the Corporation in connection with his
or her employment or other relationship with another investor in this
Corporation, and such other investor provides for indemnification or advancement
of expenses for the benefit of Indemnitee for the matters covered by the
Corporation’s obligations under this Agreement, the Corporation’s obligations,
if any, pursuant to this Agreement to indemnify or advance expenses to
Indemnitee shall be superior to and not pari passu or junior to such other
investor’s obligations to Indemnitee.
 
20.   Separability.  If any provision or provisions of this Agreement shall be
held by a court of competent jurisdiction to be invalid, void, illegal or
otherwise unenforceable for any reason whatsoever: (a) the validity, legality
and enforceability of the remaining provisions of this Agreement (including,
without limitation, each portion of any section of this Agreement containing any
such provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall not in any way be affected or impaired
thereby and shall remain enforceable to the fullest extent permitted by law; and
(b) to the fullest extent possible, the provisions of this Agreement (including,
without limitation, each portion of any section of this Agreement containing any
such provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall be construed so as to give effect to
the intent manifested thereby.
 
 
14

--------------------------------------------------------------------------------

 
 
21.   Governing Law.  The parties agree that this Agreement and legal relations
among the parties shall be governed by, and construed and enforced in accordance
with, the laws of the State of Delaware without application of the conflict of
laws principles thereof.  Except with respect to any arbitration commenced by
Indemnitee pursuant to Section 9(a) of this Agreement, the Corporation and
Indemnitee hereby irrevocably and unconditionally (i) agree that any action or
proceeding arising out of or in connection with this Agreement shall be brought
only in the Chancery Court of the State of Delaware (the “Delaware Court”), and
not in any other state or federal court in the United States of America or any
court in any other country; (ii) consent to submit to the exclusive jurisdiction
of the Delaware Court for purposes of any action or proceeding arising out of or
in connection with this Agreement; (iii) waive any objection to the laying of
venue of any such action or proceeding in the Delaware Court; and (iv) waive,
and agree not to plead or to make, any claim that any such action or proceeding
brought in the Delaware Court has been brought in an improper or inconvenient
forum.
 
22.   Notices.  All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given if (i)
delivered by hand and receipted for by the party to whom said notice or other
communication shall have been directed; (ii) mailed by certified or registered
mail with postage prepaid, on the third business day after the date on which it
is so mailed; (iii) sent by reputable overnight courier and receipted for by the
party to whom said notice or other communication shall have been directed; or
(iv) sent by facsimile transmission, with receipt of confirmation that such
transmission has been received:
 
(a)           If to Indemnitee, to:


[_____________]
[_______________]
[_______________]
Facsimile:  [______________]


(b)        If to the Corporation, to:


Genesis Group Holdings, Inc.
2500 N. Military Trail, Suite 275
Boca Raton, Florida 33431
Facsimile:  (___) ___-____
 
Attention: Chief Executive Officer and Secretary
 
or to such other address as may have been furnished to Indemnitee by the
Corporation or to the Corporation by Indemnitee, as the case may be.
 
23.   Notice by Indemnitee.  Indemnitee agrees promptly to notify the
Corporation in writing upon being served with any summons, citation, subpoena,
complaint, indictment, information or other document relating to any Proceeding
or matter which may be subject to indemnification covered hereunder.  The
failure to so notify the Corporation shall not relieve the Corporation of any
obligation which it may have to the Indemnitee under this Agreement or
otherwise.
 
 
15

--------------------------------------------------------------------------------

 
 
24.   Headings.  The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.
 
25.   Amendment and Termination.  No amendment, modification, termination or
cancellation of this Agreement shall be effective unless in writing signed by
the parties hereto.  No amendment, alteration or repeal of this Agreement or of
any provision hereof shall limit or restrict any right of Indemnitee under this
Agreement in respect of any action taken or omitted by such Indemnitee in his
Corporate Status prior to such amendment, alteration or repeal.  To the extent
that a change in the Code, whether by statute or judicial decision, permits
greater indemnification or advancement of Expenses than would be afforded
currently under the Certificate, the Bylaws and/or this Agreement, it is the
intent of the parties hereto that Indemnitee shall enjoy by this Agreement the
greater benefits so afforded by such change.  No waiver of any of the provisions
of this Agreement shall be deemed or shall constitute a waiver of any other
provisions hereof (whether or not similar) nor shall such waiver constitute a
continuing waiver, unless, in each case, the waiver expressly so states.
 
26.   Counterparts.  This Agreement may be executed in several counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Only one such counterpart signed by the
party against whom enforceability is sought needs to be produced to evidence the
existence of this Agreement.
 
27.   Gender.  Use of the masculine pronoun shall be deemed to include usage of
the feminine pronoun where appropriate.
 
[Signature Page Follows]
 
 
16

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Indemnification
Agreement on and as of the day and year first above written.
 

 
COMPANY:
         
GENESIS GROUP HOLDINGS, INC.
           
By:
      Name:        Title:               
INDEMNITEE:
                 
[___________]
 



  
17

--------------------------------------------------------------------------------
